Citation Nr: 1416737	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970. This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2014 video conference hearing.


FINDING OF FACT

Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Currently, he is in receipt of service connection for PTSD with major depression and alcohol abuse, 70 percent; diabetes mellitus, type II, 20 percent; and erectile dysfunction associated with PTSD, 0 percent.  His combined evaluation of 80 percent meets the schedular percentage requirements for a TDIU.  

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  The Veteran has been receiving VA treatment for his PTSD, and at a September 2011 visit his treating VA physician noted that the Veteran "meets DSM-IV criteria for PTSD and Major Depressive Disorder, patient is not employable.  He has signs and symptoms of PTSD which will prevent him [from] working as well as his current meds will not [allow] him to keep a job."  In contrast, VA examination in July 2011 and September 2012 included opinions that the Veteran is not unemployable as a result of his PTSD.  

When viewed in light of the Veteran's lay statements and credible testimony at his January 2014 Board hearing, the September 2011 statement by the Veteran's regular treating physician is of great probative value.  Significantly, neither the July 2011 nor September 2012 examinations appear to consider the impact of the Veteran's PTSD in combination with other his other service connected disabilities on his employability.  Thus, the Board concludes that the Veteran is unemployable as a result of his service-connected disabilities, and TDIU is warranted. 


ORDER

Entitlement to TDIU is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


